MOREHEAD, Acting Judge,
dissenting:
I respectfully dissent. As the majority opinion correctly states, a person is guilty of armed robbery if he commits robbery “while alleging, either by action or words, he was armed while using a representation of a deadly weapon or any object which a person present during the commission of the robbery reasonably believed to be a deadly weapon.” *454S.C.Code Ann. § 16-11-330(A) (Supp.1999). The statute requires the robber to allege he is armed by action or words and, separately, to use either a representation of a deadly weapon or an object one could reasonably believe to be a deadly weapon.
The majority asserts that, by orally threatening to shoot the clerk, Muldrow alleged he was armed and, by presenting the written note, Muldrow used a representation of a deadly weapon. I disagree. I believe the note was a mere allegation that Muldrow was armed rather than a representation of a deadly weapon. What if an unarmed robber enters a store and twice orally threatens to shoot the clerk without doing anything more? In that situation, clearly he is not guilty of armed robbery. I find it difficult to distinguish between that hypothetical situation and Muldrow’s situation.
The statute is stretched too far by allowing a written note to be a representation of a deadly weapon. I do not believe a mere statement, written or oral, can be a representation of a deadly weapon. See Scott v. State, 334 S.C. 248, 513 S.E.2d 100 (1999) (penal statutes should be strictly construed against the State and in favor of the defendant).
I also do not believe a representation of a deadly weapon requires the presentation of an object, as asserted by Muldrow. There are circumstances under which a robber could represent that he had a deadly weapon without using an object. If Muldrow had patted his hip pocket while threatening to shoot the clerk, there would be evidence he was guilty of armed robbery. Under those circumstances, patting the hip pocket would be a representation but not an object.
While I believe Muldrow was guilty of robbery, I cannot agree Muldrow was guilty of armed robbery in this case. For the foregoing reasons, I respectfully dissent from the majority’s interpretation of the armed robbery statute.